In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00414-CV


                            IN RE STEVE FIELDER, RELATOR

                   OPINION DISMISSING ORIGINAL PROCEEDING

                                   November 19, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Relator, Steve Fielder, filed an application for a writ of mandamus in the above-

referenced cause without paying the requisite filing fee. By letter dated November 4,

2015, this court directed Fielder to pay the filing fee or file an affidavit of indigence, and

if indigent, to comply with Chapter 14 of the Texas Civil Practice and Remedies Code.

Fielder was also informed that the proceeding would be dismissed if he did not comply.

TEX. R. APP. P. 42.3(c). The fee has not been paid to date, nor has Fielder filed an

affidavit of indigency or sought leave to proceed without the payment of fees.

       Because Fielder has failed to pay the requisite filing fee as directed by the court,

we dismiss the proceeding pursuant to Texas Rule of Appellate Procedure 42.3(c).



                                                          Per Curiam